Notice of Pre-AIA  or AIA  Status
 	The present application 16/369,659, filed on 3/29/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 3/29/2019 are acceptable for examination purpose

Information Disclosure Statement

The information disclosure statement filed on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.


Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1,5,7-11,16-17,19  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palay, US Pub. No. 20140089280 published Mar,2014 in view of  Belakovskiy et al., (hereafter Belakovskiy), US Pub. No. 20060248151 published Nov, 2006

As to claim 1,11,20    A system, comprising:
 	 one or more processors; and
 	memory storing instructions that, when executed by the one or more processors, cause the system to (0008,0023,0049, fig 3 – Palay teaches computer system including one or more processors, memory and one or more programs configured to executed by one or more processors):
 	“store a conversation comprising a series of messages exchanged among a number of participants in a set of documents, wherein the set of documents comprises” (fig 1, 0038,0040 – Palay teaches distributed client-server system for example web email system supporting conversation, message system including instant massager  connected in a network environment, Palay teaches conversation database element 138 stores user(s) or participant(s) conversation, message database element 136 stores all messages among users, further Palay also teaches attachment database stores documents 	“a first document comprising metadata for the conversation” (fig 4B-0077 – Palay teaches conversation including messages and the combination of text content terms ie., text from the message body, in fig 4A, 0074 -  the prior art of Palay teaches user defined labels that are applied to messages  and the conversation data structure are stored on respective user identifier to the index, messages to conversation 
 	“a second document comprising message content for the series of messages” (0068-0069, fig 4D-4E,0096 – Palay teaches conversation message data structure defining header and respective attributes including attachment information related to conversation and messages) ; and
 	“ process a first search for a first term across the series of messages in the conversation using an index of the set of documents” (fig 6B-6C, 0165 - Palay teaches search query using query terms and quoted text of the messages to search and display messages that generates highlighting terms in the messages.  It is however, noted that Palay does not disclose “one or more additional documents, wherein each of the one or more additional documents stores message metadata for an individual message in the series of messages”, although Palay teaches conversation message data structure defining header  and respective attributes such as labels, content message ID and attachment information , Palay: fig 4D-4E).  On the other hand, Belakovskiy teaches “one or more additional documents, wherein each of the one or more additional documents stores message metadata for an individual message in the series of messages” (fig 2-3,0021-0022 – Belakovskiy teaches indexing documents supporting search index documents  that including multiple documents such as body index doc, attachment index doc associated with the messages in the message thread, also message bodies of three indexed messages and number of attachment identifiers represents corresponding metadata as detailed in 0022.  
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate search index for messaging system based on message threads particularly search for matches in the attachments for the messages in the message threads of Belakovskiy et al., into indexing quoted text in messages in conversations to support advanced conversation based searching of Palay because both Palay, Belakovskiy teaches indexing and searching messages (Palay: Abstract, fig 1; Belakovskiy: Abstract, fig 1), both Palay, Belakovskiy teaches defining metadata (Palay: fig 4B-4C; Belakovskiy: 0023, fig 3) and both prior arts supports email system and attachments (Palay: fig 1, 0038; Belakovskiy : fig 1, 0018) and they both Paly, Belakovskiy are from the same field of endeavor.  Because both prior arts teaches index, message and searching, it would have been obvious to one of the ordinary skill in the art to substitute and/or modify one over other methods particularly document indexing service to obtain thread identifiers associated with each of the messages and respective attachment(s), thereby, avoids re-indexing of duplicate attachments, while supporting full text search index that allows searching across all messages, conversations across all stored mailboxes (Belakovskiy: 0009, line 9-27, 0010), thus improves overall quality and reliability of the search index of messages, conversations.





As to Claim 5,  Palay disclosed:
 	“storing a first copy of the set of documents on a first storage node associated with a first identifier for a first participant in the conversation” (0066, 0069-0070); and
 	“storing a second copy of the set of documents on a second storage node associated with a second identifier for a second participant in the conversation” (0081-0082).

As to Claim 7,  Palay disclosed “wherein processing the first search for the first term across the series of messages in the conversation using the index of the set of documents “ (fig 5A-5B, 0099-0100):
 	On the other hand, Versteeg disclosed “identifying start and end positions of tokens” (0201-0202)

As to Claim 8 Palay disclosed wherein processing the first search for the first term across the series of messages in the conversation using the index of the set of documents (fig 5A-5B, 0099-0100)
 	“generating, on the first storage node, the index from the set of documents upon receiving the first search from one of the participants” (0121-0122).





As to Claim 9 Palay disclosed wherein the metadata for the conversation comprises at least one of (fig 4D-4E)
 	a title;(11A-11B, element 1128)
 	a conversation identifier;(fig 4E,442)
  	a list of the participants; and 
 	one or more labels.(fig 4E,448)

As to Claim 10.    The system of claim 1, wherein the message metadata comprises at least one of (fig 4D-4E)
 	a message identifier (4E, element 440); 
 	a conversation identifier 4E, element 442); 
 	an author; and 
 	a time of creation.(fig 11A-B, element 1130)

As to claim 16, Palay disclosed “storing a first copy of the set of documents on a first storage node associated with a first identifier for a first participant in the conversation.

As to claim 17, Palay disclosed wherein storing the representation of the conversation further comprises:
 	storing a second copy of the set of documents on a second storage node associated with a second identifier for a second participant in the conversation (0081-0082).
Claim 2-4,6, 12-15,18, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palay,  US Pub. No. 20140089280 published Mar,2014 Belakovskiy et al., (hereafter Belakovskiy), US Pub. No. 20060248151 published Nov, 2006 in view of  Versteeg et al., (hereafter Versteeg), US Pub. No. 20150363215 published Dec 2015. 

As to Claim 2,  Palay teaches “assign, to the message content in the second document” (fig 4D-4E, 0096-0097); and
 	“process, using the index, a second search for a second term within individual messages in the series of messages as a span query” (fig 5A-5B,0099-0100).  It is however, noted that both Palay,Belakovskiy do not disclose “a fixed position gap between starting or ending positions in consecutive messages, with a distance that is shorter than the fixed position gap”.  On the other hand, Versteeg disclosed “a fixed position gap between starting or ending positions in consecutive messages” (fig 10, 0201, - Versteeg teaches requesting messages from the message clusters, identifying gap characters from identifying common features, calculating the positional weights to prioritize different sections of each message from the respective clusters to fix starting and ending positions); “with a distance that is shorter than the fixed position gap” (0202,0204)
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate automatically generating message prototypes of message clusters into indexing quoted text in messages in conversations to support advanced conversation based searching of 

As to claim 3, 14, Versteeg disclosed “wherein the distance is greater than or
equal to a maximum message length for the series of messages and less than or equal to half the fixed position gap” (0150-0151).

As to Claim 4, 15, Palay disclosed “first token at a start of a first message in the series of messages and a second token at a start of a second message following the first message in the series of messages” (0085-0086).  On the other hand, Versteeg disclosed “wherein the fixed position gap comprises a number of virtual offsets” (0201-0202) .

As to claim 6,18,  Palay disclosed”
 	“storing the first and second copies of the set of documents on the first and second storage nodes based on a third identifier for the conversation” (0089,0091).

As to claim 12 Palay teaches “assigning, to the message content in the second 
“assign, to the message content in the second document” (fig 4D-4E, 0096-0097).       On the other hand, Versteeg disclosed  “a fixed position gap between starting or ending positions in consecutive messages” (fig 10, 0201, - Versteeg teaches requesting messages from the message  clusters, identifying gap characters from identifying common features, calculating the positional weights to prioritize different sections of each message from the respective clusters to fix starting and ending positions);        

As to claim 13 Palay teaches “process, using the index, a second search for a second term within individual messages in the series of messages as a span query” (fig 5A-5B,0099-0100).  On the other hand, Versteeg disclosed a distance that is shorter than the fixed position gap” (0202,0204)


Conclusion

The prior art made of record
				a.  	US Pub. No.  	20140089280	 
				b. 	US Pub. No. 		20060248151  
				c. 	US Pub. No. 		20150363215	




 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)





/Srirama Channavajjala/Primary Examiner, Art Unit 2158